538 U.S. 1010
RILEY, INTERIM DISTRICT DIRECTOR, BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENTv.RADONCIC.
No. 01-1459.
Supreme Court of United States.
May 5, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.


2
C. A. 3d Cir. Motion of Washington Legal Foundation et al. for leave to file a brief as amici curiae granted. Certiorari granted, judgment vacated, and case remanded for further consideration in light of Demore v. Kim, ante, p. 510. Reported below: 28 Fed. Appx. 113.